 HALEY & HALEY, INC.Haley & Haley,Inc. and Oceanway Transport, Inc.andInternationalWoodworkers of America,Local 3-140,AFL-CIO. Case 36-CA-4967June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn December 13, 1985, Administrative LawJudge Gerald A. Wacknov issued the attached de-cision.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions only to the extent consistent with thisDecision and Order.1.The complaint alleges that Respondent Haley& Haley, Inc., and Respondent Oceanway Trans-port, Inc., are alter egos and that they violatedSection 8(a)(5) and (1) by transferring employeesand equipment from Haley & Haley to Oceanwayin order to perform log-hauling work. The judgerecommended that the complaint be dismissed, butfor the reasons given below we conclude that theRespondents' conduct violated Section 8(a)(5) and(1).The central facts are not in dispute and arelargely established by uncontradicted testimony.Haley & Haley is a family corporation engaged ex-clusively in the business of hauling logs. The Unionhas representedHaley & Haley's employees formany years, and the parties' most recent collective-bargaining agreement was effective from June 1,1983, until June 1, 1986. Loren Haley (Loren) isHaley & Haley's president, his son Larry Haley(Larry) is its vice president, Duane Vergeer is itssecretary, and Charles Ritchey is its treasurer. Theparties stipulated that Loren owns 276 shares ofHaley & Haley's stock, that Larry owns 191 shares,that Larry's wife Lucretia Haley (Lucretia) owns 4shares,that Larry's sonsLee Haley (Lee) and PaulHaley (Paul) each own 2 shares, that family mem-bers Larry L. Haley and Jean L. Haley each own 2The General Counsel has excepted to some of thejudge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us thattheyare incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cit.1951)We have carefully examined the record and find no basis for re-versing the findings649shares, andthatDuane Vergeer owns 1 share.2Until Haley & Haley ceased hauling logs on May7, 1985,3 Larry servedas its manager and operatedthe Company on a day-to-day basis.In his absence,Supervisor Gary Sichting was responsible for dailyoperations.Loren is "semiretired," according toboth Larry and Loren.Oceanway is a wholly owned subsidiary ofHaley & Haley and at the time of the hearingOceanway operated both a log-hauling departmentand a "lowboy" department, which hauled generalcommodities, including heavy equipment.4 Larry isthe president of Oceanway, Loren is its secretary-treasurer, and Lucretia is a director.Larry and Loren are also the officers of L & LRepair Incorporated, a corporation which performsrepair work almost exclusively for Haley & Haleyand Oceanway.5 Until some time in 1985, Haley &Haley, Oceanway, and L & L Repair all operatedon the same premises in Mapleton, Oregon. At thetime of the hearing all three companies had relo-cated to Reedsport, Oregon.6In 1984 and 1985, the logging industry in Oregonwas experiencing serious economic difficulties, andin response to these difficulties Haley & Haley pur-chased Oceanway on March 30, 1984. Larry Lorenand Lucretia negotiated the purchase. Larry testi-fied that the purchase was necessary "[b]ecause Icould see down the road by reading papers, andtalking to people and watching TV, that the log-ging industry was going downhill." Oceanway wasdormant at the time, and Larry testified that Haley& Haley purchased Oceanway in order to acquireitspermit to haul general commodities other thanlogs. In June 1984 Oceanway acquired one lowboytruck from another company and began haulingsuch general commodities. In August 1984 Larryapplied for and obtaineda log-haulingpermit forOceanway, and he testified that he did so "for thefuture, I thought we might need it." Oceanway didnot begin hauling logs until February 17.Haley & Haley operated 21 log-hauling trucks,and until early in 1985 it had derived approximate-ly 97 percent of its business from Champion PaperCompany (Champion) and International PaperCompany (International).Itsremaining businesswas divided among several smaller companies. In2Vergeer is the only shareholder who is not a member of the Haleyfamily.The parties also stipulated that sinceJuly 24,1985, there mayhave been some small stock transfers to the children of some of theshareholders.8Unless otherwise specified,all dates refer to 1985.4A lowboy truck hauls items other than logs At the time of the hear-ing, Oceanway operated threelowboy trucks.L & L Repairis not a respondent in this proceedingLarry testified that L & L Repair also has a facility in Oakndge,Oregon.289 NLRB No. 87 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlate 1984 or early 1985, Champion announced thatit intended to terminate its operations, and Interna-tional curtailed its operations and announced its in-tention to reduce the rates that it paid for log-haul-ing services.7 On April 12 Champion did terminateits operations, and on May 21 International's lowerrates went into effect.The financial difficulties of Champion and Inter-national had a serious impact on Haley & Haley.Larry testified that before April 12 Haley & Haleyengaged in "very little" log hauling for Internation-al,and that after April 12 it no longer hauled forChampion. During this time, according to Larry,"we worked a few trucks" for small independentlogging companies, or "gypos." Larry testified,however, that Haley & Haley was unable to "comeout" with a profit because of its high contractualwage rates and the low rates paid by the gypos forlog-haulingservices.8Inthesecircumstances,Larry recognized that Oceanway could "get morebusiness" than Haley & Haley and that "we wouldsell our trucks to Oceanway."On February 17 Haley & Haley sold 5 of its 21log-haulingtrucks to Oceanway,9 and Oceanwayimmediately activated its log-hauling operation.Employees of L & L Repair removed Haley &Haley's name from the trucks and repainted Ocean-way'sname in itsplace.Larry testified, in refer-ence to Oceanway, that "we" subsequently pur-chased two log-hauling trucks from Haley & HaleyinMarch, one in April, eight in May, and the fourremainingtrucks on August 8.10When the first trucks were sold on February 17,several of Haley & Haley's drivers withdrew fromHaley&Haley's labor relations consultant, Gossard, testified that itwas "common knowledge"that Champion was terminating its operationsand that international's operations had been curtailed Gossard indicatedthat prior to April 1985,he had discussed"several times"with theHaleys thefinancial situationof Championand InternationalThe Union'sbusiness representative,Letts, testified that in late 1984 there were "feel-ings out in the industry"that the large wood operators would either goout of business or seek to modify their contract.aAccording to Larry,the gypos paid only $23 to $24 an hour for log-hauling servicesBy contrast, Internationalformerlyhad paid approxi-mately$39.60 an hour for such services Haley & Haley's contractualwage and benefit rates totaled approximately$18 an hour and accordingto Larry, Haley&Haley was using approximately 100 gallons of dieselfuel a day9A sixth log-hauling truck was sold to Oceanway at the same time,but was converted to a lowboy truck.10The Respondent's accountant, Charles Ritchy, testified that thetrucks were sold on notes written from Oceanway to Haley & Haley,with an interest rate of 10 5 percent. According to Ritchey each note waswrittenwith a 1-year due date.Oceanway does not make individualmonthly payments on each note,and the method of payment has changedover time At first Oceanway made payments on the notes to Haley &Haley, apparently from an "intercompany account,"which each compa-ny maintained to pay its debts to the other On 8 August, when the finalfour trucks were sold, Oceanway instead began to assume some of Haley& Haley's obligations when the latter was no longer able to make pay-ments on its own notes to its bank Ritchey testified that this procedureconstituted"automatic payment from Oceanway to Haley&Haley "theUnion and went to work for Oceanway.11Larry testified that "Oceanwaywasn't supposed tobe hiring Haley & Haley drivers. They belonged tothe Union." However, he also testified that thoseHaley & Haley drivers who did go to work forOceanway "were supposedto get awithdrawalfrom the Union." The Respondent's attorney,Duane Vergeer, stated at the hearing that someHaley & Haley drivers went to work for Ocean-way, "but not until after they withdrew from theUnion." Vergeer also stated that unless Haley &Haley's drivers "withdrew from the Union, theywouldn't have been working for Oceanway, be-causeOceanwayisanon-Union concern." 12Eleven of Haley & Haley's drivers eventually wenttowork for Oceanway, and eight were still em-ployed by Oceanway at the time of the hearing.Larry testified that he is not involved in thedaily operation of Oceanway, although there is evi-dence thathe is engagedto some extent in per-forming dispatching duties.13 According to Larry'stestimony, Lee and Paul operate Oceanway's log-hauling department, are responsible for hiring deci-sions in that department, and in fact "hired them-selves"when Oceanway began hauling logs.14Larry also testified that an individual namedCharles Carlow operates Oceanway's lowboy de-partment and is responsible for its hiring decisions.Larry further stated that he initially hired Carlowin June 1984, that neither Lee nor Paul had hadany previousmanagementexperience before goingtowork for Oceanway, and that Lee, Paul, andCarloware alltruckdrivers who regularly drive forOceanway when work is available.15 According toLarry, "that's all Oceanway has, is truck drivers,"and he also asserted that Oceanway "[can't] affordto have people sitting in the office." Larry furthertestified that Lee, Paul, and Carlow ask him ques-" Larrytestified that Leland Gronnel,Lee, and Paul had been unionmembers while driving for Haley & Haley Those three,and two otherindividualswho apparently had not previously worked for Haley &Haley, were the first five log-hauling drivers hired by Oceanway18 The complaint does not contain an 8(a)(3) allegation regarding withthe hiring of these employees,or regarding any of the Respondent's otherconduct'sRobert Hensley,a driver for Haley&Haley,testified that Haley &Haley and Oceanway used the same radio frequency,and that he heardLarryengaging in radio dispatches of Oceanway drivers in approximate-lyMarch 1985 and on and off over a period of months Although Hens-ley indicated that anyone in the office could answer the radio,he alsotestified that he heard Larry relay messages and tell Oceanway driverswhich log-hauling assignmentsto perform, where to pick up fuel, whereto have a flat tire fixed,and where other trucks were located. Hensleyfurther testified that"ifyou listened to the conversation,you couldpretty well figure out who was in command"Larry testified that he didrelay messages over the radio.14 Larry testified that Oceanway's log-hauling department was initiallyoperated by Leland Gronnel and Paul, but that Lee replaced Gronnelwhen the latter quit15 Lee, Paul, and Charles Carlow did not testify at the hearing HALEY & HALEY, INC.tionsabout operating the business, but do notnecessariy follow his advice.As noted above, Oceanway activated its log-hauling operation when the first five trucks weresoldon February 17, and Larry testified thatOceanway's businessgrew "gradually." AccordingtoLarry,Oceanway began to haul logs for em-ployers "in different parts of the state that Haley &Haley ha[d] never beenin." In addition,Oceanwaybegan to engagein substantiallog hauling forInternationalat somepoint during 1985, althoughthe record does not disclose the precise date. Larrytestified that as of the day of the hearing, Ocean-way operated five trucks out of International's fa-cility atGardiner, Oregon, and four trucks out ofanother International facility at Vaughn, Oregon.There is no evidence that the Respondents noti-fied the Union or requestedbargainingprior to theevents of February 17. However, as more fully ex-plained in the judge's decision, the parties didengage in bargainingat a later point. Briefly, theUnion's businessrepresentative, Letts, sent Haley &Haley a letter on March 13 that asserted that theremoval of the trucks violated their contract.Haley & Haley's first approach to the Union cameinApril,when its labor relations consultant, Gos-sard, told Letts that wage reductions were neces-sary.On April 20 Larry sent the Uniona letter as-serting that "substantialchanges" would be neededto enable Haley & Haley to compete for Interna-tional'sbusiness.The letter further asserted that"[u]nless something happens soon, we will beforced to sell off more of our trucks or even con-sider going out ofbusiness."On May 7, Haley & Haley ceased hauling logs,although its operations were not completely termi-nated. Rather, according to Larry, Haley & Haleysimply parked its four remaining trucks whiletrying to find jobs that would permit it to pay itscontractualwage rates. After May 7, the partiesbargained on several occasions, but were unable toagree on a wage-reduction package. On May 28,the Union made a written request for certain infor-mation, but at a meeting on May 30, according tothe credited testimony, Letts told Larry and Lorenthat the information need not be furnished until ameeting could be arranged with the Union's re-gional representative, Hubble. At the samemeetingLetts also told Loren "not to worry" about the in-formation request. For reasons not disclosed by therecord, a meeting with Hubble was never arranged,and Haley & Haley did not provide the requestedinformation. Following additional unsuccessful bar-gaining,as stated by Larry, "we just went aheadand sold" Haley & Haley's four remaining trucks651toOceanway on August 8, after concluding that"we couldn't get . . . anything out of Mr. Letts."The judge found that Haley & Haley did not es-tablish Oceanway as a "disguised corporation." Healso found that no unit work was transfered outsidethe bargaining unit because the work that Ocean-way obtainedas a nonunionentity could not havebeen obtained by Haley & Haley because of the Tat-ter's contractual obligation to pay a higher wagerate.He then found that Haley & Haley had bar-gained in good faith to impasse with the Union.Relying onMilwaukee Spring Division,268 NLRB601 (1984), affd. 765 F.2d 175 (D.C. Cir. 1985), thejudge concluded that Haley & Haley did not vio-late the Act by causing Oceanway to engage in loghauling. 16We find it appropriate to analyze this case underalter ego principles and not, as the judge essentiallydid, under the principles established inMilwaukeeSpringandOtisElevatorCo.,269NLRB 891(1984). 17 InMilwaukee Spring,the Board foundthat an economically motivated relocation of unitwork is not a midterm contractual modification inthe absence of a specific contractual provision re-stricting such a relocation. InOtisElevatortheBoard considered management decisions having "asubstantial impact on the continued availability ofemployment," as described by the Supreme CourtinFirstNationalMaintenance Corp. v. NLRB, 452U.S. 666 (1981).The Respondents' conduct here is not the typeof conduct that the Board considered inOtis Eleva-torandMilwaukee Spring.In those cases the man-agement decisions at issue were based on economicconsiderations and were not the result of a pro-scribedmotive.18 Indeed, the Board plurality inOtis Elevatorwas careful to distinguish economical-lymotivated decisions from situations in which anemployer utilizes "alter ego or other sham devices... to disguise a unilateral reduction in labor costsinanoperationoverwhich the employermaintain[s] surreptitious control."19 In light of allisThe complaint also alleges that the Respondents violated Sec8(a)(5) and(1) by failingto complywith the Union'swritten informationrequest,discussed above.The judge concluded that the Respondents' fail-ure to furnish the information did not violatethe ActWe agree with thejudge in view of the credited testimony that Lettstold Loren "not toworry"about the information,and that Letts stated that the informationneed not be provided until a meeting was held with the Union's regionalrepresentative,HubbleAs noted above,thatmeeting never took placefor reasons that the record does not disclose17The judge did not citeOtis Elevator,but that decision is relevant tothe manner in which he analyzed the case18We also note thatinFirstNationalMaintenanceCorp v. NLRB,theSupreme Court"illustrate(d) the limits" of its holding by observing, interalia, that the union did not claim that the employer's decision had beenmotivated by union animus452 U S at 68719 269 NLRB at 893 The Board made this statement in explainingwhy itwould have reached a different result inAdamsDairy,137 NLRBContinued 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe evidence analyzed below, including evidenceestablishing a proscribed motive, we conclude thatHaley & Haley and Oceanway are alter egos andthat it is not appropriate to analyze their conductunder the principles set forth inOtis Elevator,Mil-waukee Spring,andFirstNationalMaintenanceCorp. v.NLRB.20InOtis Elevatorcases, the issue iswhether there is a duty to bargain over the deci-sion to transfer work out of a unit; in alter egocases, the issue is whether the work is effectivelystill in the unit because the allegedly new employeris the same as the former employer.InAdvanceElectric,268NLRB 1001, 1002(1984), the Board stated that it will find alter egostatuswhere two employers have "`substantiallyidentical'management, business purpose, operation,equipment,customers, and supervision, as well asownership." The Board also stated that among theother factors that must be considered is "whetherthe purpose behind the creation of the alleged alterego was legitimate or whether, instead, its purposewas to evade responsibilities under the Act."21At the outset we find that Haley & Haley andOceanway share substantially identical ownership.Loren and Larry together own 467 of the approxi-mately 480 outstanding shares of Haley & Haley,and 12 of the remaining 13 outstanding shares areowned by members of the Haley family. Haley &Haley purchased the stock of Oceanway and is itsonly stockholder.Where, as here, the stock of twocompanies is concentrated in members of the samefamily, the Board has found ownership to be "sub-stantially identical," for purposes of determiningalter ego status.22We also fmd that Haley & Haley and Oceanwayshare substantially identical management. Loren isthe president of Haley & Haley and the secretary-treasurer of Oceanway. Larry is the vice presidentof Haley & Haley and the president of Oceanway.Charles Ritchey is the treasurer of Haley & Haleyand the accountant for both companies. Lucretiaowns four shares of Haley & Haley and is a direc-tor of Oceanway.In finding that Haley & Haley and Oceanwayhave substantially identicalmanagement,we par-ticularly note that Larry was the dominant force inestablishing the direction of both companies. In thisconnection,we fmd that Larry was the centralfigure in the decision-making process, which culmi-nated in the sale of the trucks, the single decision815 (1962),enf. denied in relevant part 350 F 2d 108(9th Cit.1965), cert.denied 382 US 1011 (1966)20We agree that the situation here is distinguishable from that inOtisunder any of the views expressed in that case81 268 NLRB at 1002,quotingFugazy ContinentalCorp,265 NLRB1301, 1302 (1982)22 SeeAdvance Electric,supra at 1004, and cases cited therein.that most affected the direction of the two compa-nies. In support of this finding, we note the absenceof evidence that any othermanagementofficialfrom either company played a significant role inthe decision to sell the trucks, and we also notethat Larry's own testimony demonstrates his con-trol over the decision-making process. Thus, Larrytestified that in August 1984 he applied for and ob-tainedOceanway's log-hauling permit "for thefuture [because] I thought we might need it."When the financial difficulties of Champion andInternationalbecame severe,Haley& Haley"worked a few trucks" for the gypos, the small in-dependent companies.However, "we couldn'tcomeout"with a profitbecauseofHaley &Haley's high contractualwagesand the low ratesthat it received from the gypos. Faced with thesedifficulties,Larry recognized that Oceanway could"get more business" than Haley & Haley, and that"we could sell our trucks to Oceanway." The firstfive trucks were sold on February 17 and, in refer-ence to Oceanway, Larry testified that "we" addedtwo trucks in March, one in April, and eight inMay.23Oceanway's business grew "gradually"after its log-hauling operation was activated, andafterMay 7 "we just parked" the remaining fourHaley & Haley trucks until profitable work couldbe found. On August 8, "we just went ahead-andsold them to Oceanway" after concluding that "wecouldn't get . . . anything out of Mr. Letts."Larry's extensive testimony,when coupled withthe lack of evidence that other management offi-cialsparticipated in the decision-making process,clearly establishes that Larry was the central figurefor both companies in the decision to transfer thetrucks.Larry also played a major role in Haley &Haley's purchase of Oceanway, another decisionthat greatly affected the direction of both compa-nies.Oceanway was a dormant corporation inMarch 1984 when Larry, in conjunction withLoren and Lucretia, negotiated the purchase ofOceanway's stock. The purpose of the acquisition,according to Larry, was to obtain Oceanway'spermit to haul general commodities, "[b]ecause Icould see the road . . . that the logging industrywas going downhill . . . ." In June 1984 Ocean-way began hauling general commodities, includingheavy equipment, with one driver hired by Larry.Larry's own testimony therefore establishes that heas Larry's testimony illustrates the close connection between the twocompanies and his role as the central figure in the decision.He first testi-fied, in reference to Haley & Haley, that "we"sold"our" trucks toOceanway He then testified,in reference to Oceanway,that "we" addeda number of trucks over a period of months HALEY & HALEY, INC.played a major role in the acquisition of Ocean-way.24We accord little weight to Larry's general testi-mony that he is not involved in Oceanway's dailyoperation,25 that Lee and Paul operate its log-haul-ing department, and that Charles Carlow operatesits lowboy department. The evidence discloses thatLarryspends a significant amount of time engagingin dispatching duties for Oceanway. Further, Leeand Paul, who purportedly are two of Oceanway'smanagers, did not even begin working for Ocean-way until it began hauling logs on February 17;before that they had driven trucks for Haley &Haley.Besides their late involvement in the man-agement of Oceanway and their lack of manage-mentexperience, Lee and Paul, along with Carlow,continued to perform as truckdrivers, regularlydriving for Oceanway when work was available.Indeed, Larry testified that "that's all Oceanwayhas, is truck drivers," and he also noted thatOceanway "[can't] afford to have people sitting inthe office." Consequently, we find that Lee, Paul,and Carlow spend most of their time performing"hands-on" work.26 InAdvance Electric,supra at1003, the Board was not persuaded that an individ-ual played a significant managerial or supervisoryrole in light of the fact that he was primarily en-gaged in "hands-on" work. Similarly, we see littlereasonto give weight to Larry's conclusional testi-mony that Lee, Paul, and Carlow operate Ocean-way, in view of his concession that they regularlyperform "hands-on" work.Nor is our finding that the two companies sharesubstantially identicalmanagement affected byLarry's general testimony that he does not partici-pate in Oceanway's hiring process; that Lee andPaul make the hiring decisions for Oceanway's log-24 The role ofother officials in the decision to purchase Oceanway isnot clear Larrytestified that he negotiated the purchase with Loren andLucretia, and Charles Ritchey testified that Larry and Lorenhad dis-cussed with him "in broad terms" the possibility of "branching out fromlog trucking."However,Lucretia did not testify at all, Loren did not tes-tifyconcerning the purchaseof Oceanway,and Ritchey did not indicatethe extent of his participation in the discussions leading to the decision25 There is no question concerning his status as Haley & Haley's man-ager and operating head26 The Unionintroduced into evidence a documentprepared by Lu-cretia andLarry pursuantto a subpoenaby the Union. The documentlists the individuals who perform various dutiesfor Oceanwayand Haley& Haley.It indicatesthat Lee, Paul, Carlowand, until he quit,Gronnel,have been responsible for handling discipline and employee complaints atOceanway. However,the record does not establish the number of em-ployees, ifany, whohave been disciplinedor whohave registered com-plaints, and it does not establish whether these responsibilities consumeany significant amount of these individuals'timeThe same documentalso states that these individuals perform dispatching duties for Ocean-way, but therecord also doesnot establishwhatpercentage of their timeisoccupied by these duties.Moreover,as noted above,the record dem-onstratesthat Larryperforms dispatching dutiesforOceanway. Conse-quently,we find that the conclusional statements contained in the docu-mentdo nottend to establishthat Oceanway'smanagement is differentfrom Haley&Haley's653hauling department; and that Carlow makes suchdecision for its lowboy department. First, it wasLarry who hired Carlow in June 1984 to drivewhat was then Oceanway's only lowboy truck.Further,Larry's testimony that Lee, Paul, andGronnel"hiredthemselves"whenOceanwaybegan hauling logs in February 1984, falls of itsown weight. Larry did not explain the process bywhich they "hired themselves," or how that couldhave occurred without his participation, as it washe who made the decision to activate Oceanway'slog-hauling operation. It also is clear that, regard-lessof the hiring role played by Lee and Paul,Larry apparently set one of the conditions-nounion members-by which the hiring of drivers inOceanway's log-hauling department would be gov-erned.27 Thus, he testified in reference to the driv-ers in the log-hauling department: "Oceanwaywasn't supposed to be hiring Haley & Haley driv-ers.They belonged to the Union." Regarding thoseHaley & Haley drivers who were hired by Ocean-way, Larry testified that, "they were supposed toget a withdrawal from the Union."Even if Larry had less influence in the daily op-erationand hiring process of Oceanway than hedid regardingthat of Haley & Haley, we are con-vinced that that weight of the evidence supports afinding that Haley & Haley and Oceanway havesubstantially identical management.28 First, the evi-dence establishes that he does maintain some roleinOceanway's daily operation and hiring process.More importantly, the record firmly establishesthatLarry was a major force behind Haley &Haley's acquisition of Oceanway, and that he wasthe central force behind the decision to activateOceanway's log-hauling operation and to phase outHaley & Haley's operation.We also find that Haley & Haley and Oceanwayshare a substantially identical business purpose andmode of operation. Both companies have been en-gaged in the hauling of logs, and by August 1984each had obtained a permit to haul logs throughoutthe State of Oregon. Both companies operated outof the same location in Mapleton, and sometime in27 Regardingthe lowboydepartment,Larrytestified that Carlow hiresthe drivers,but the record establishes that the lowboy department oper-ates only three trucks211We find that the record does not permit a conclusion whether thetwo companies share substantially identical immediate supervision, oreven whethertheydraw a distinction between high level managementand immediate supervision.Thus, Larrywas Haley&Haley's vice presi-dent and was responsible for its daily operation.With theexception ofGarySichting,who operated the Company in Larry's absence, Haley &Haley had no other supervisors In addition,it is not entirely clear whoexercises managerial and supervisory authorityfor OceanwayLee, Paul,and Carlow assertedly are responsiblefor daily operations,buttheyspend most of their time drivingtrucksHowever,we note that supervi-sion is merely one factor among many to be considered 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1985 both relocated to Reedsport. The repair workfor both companies has been performed by L & LRepair, which is owned by the Haleys and whichalso relocated from Mapleton to Reedsport .29Our finding that the twocompaniesshare a sub-stantially identicalbusinesspurpose is not affectedby the fact that Haley & Haleywas engaged exclu-sively in thebusinessof hauling logs, while Ocean-way hauled both logs and general commoditiessuch as heavy equipment. Oceanway operated onlyone lowboy truck forhaulingheavy equipmentfrom June 1984 until February. In February it pur-chased a second truck for that purpose and subse-quently it purchased a third. However, betweenFebruary 17 and August 8 it acquired 20 log-haul-ing trucks from Haley & Haley. Consequently, wethink it clear that after February 17, Oceanwaywas engagedpredominantly in the hauling of logs.In similarcircumstances inAdvance Electric,supraat 1002, theBoardconcluded that two enterpriseshad a substantially identicalbusinesspurpose, andwe reach the same conclusion here.The record also establishes that Haley & Haleyand Oceanway share a substantially identical cus-tomer base. As noted above,Internationalhad beenone of Haley & Haley'smajorcustomers for sever-al years. Although the record does not disclose theprecisedate,Oceanwayalso began to engage insubstantiallog haulingfor International at somepoint during 1985. As of the day of the hearing, ac-cording to Larry, Oceanway operated five trucksout of one of International's facilities and fourtrucks out of another of its facilities.Haley & Haley's other major customer, Champi-on,had experienced serious financial difficultiesover an extended period of time and finally termi-nated its operations on April 12. In our view, afinding that Haley & Haley and Oceanway shareda substantially identical customer base is not pre-cluded by the circumstance that Champion termi-nated its operations before Oceanway had any real-istic opportunity to seek its business.It is true that Haley & Haley performed muchlesswork for gypos, the small independent busi-nesses that paid a lower rate than the large compa-nies for log-hauling services, than did Oceanway.30Noting this fact, the judge found that Oceanwaywas able to obtain this work because,as a non-union company, its costs were less than Haley &Haley's, and for that reason, the work obtained byOceanway was not work that Haley & Haley oth-29As noted above, L & L Repair also operates a facility in Oakndge,Oregon30 ForrestEgli, adriver for Haley & Haley, testified that Oceanwayhauled for gypos when it commenced operations, and Larry testified thatOceanway hauled for companies"in different parts of the state thatHaley&Haley ha[d] never been in "erwise would have obtained. We, however, do notview this circumstance as precluding a finding thatthe two companies share a substantially identicalcustomer base.As discussed infra, we find thatHaley & Haley sold its equipment and transferredits employees to Oceanway for the proscribed pur-pose of evading its responsibility under the Act toadhere to its collective-bargainingagreement withtheUnion.Therefore,Oceanway obtained thiswork only after Haley & Haley chose to evade itscollective-bargaining agreementrather than seekthe concessions that might have enabled it to com-pete for the work. We shall not alter our conclu-sion that the two companies share a substantiallyidentical customer base merely because Haley &Haley succeeded in achieving the outcome that itsunlawfullymotivated conduct was designed toachieve.The record also clearly establishes that Haley &Haley and Oceanway have used substantially iden-tical equipment. Haley & Haley sold all its truckstoOceanway, and the trucks were merely re-painted with Oceanway'sname.31To operate thisequipment,Oceanway employed 11 of Haley &Haley's drivers, 8 of whom it still employs.Also relevant to the alterego issueis the motiveunderlying the sale of the trucks and the activationof Oceanway's log-hauling operation. The recordestablishes that since at least March 1984 Larry hadbeen aware that the logging industrywas "goingdownhill." In August 1984 he obtained a log-haul-ing permit for Oceanway "for the [future] becauseI thought we might need it." Subsequently helearned that one of Haley & Haley's two primarycustomers intended to terminate its operations, andthat the other intended substantially to lower therate it would pay for log-hauling services. Haley &Haley's attempt to haul logs for the gypos provedunprofitable because of its contractual wage obliga-tions and the low rate paid by the gypos.Confrontedwith these circumstances,Larrychose to ignore Haley & Haley's obligations underthe collective-bargaining agreement. Having previ-ously laid the groundwork by obtaining Ocean-way's log-hauling permit, he decided simply to sell31A similar circumstance existedin Advance Electric,supra at 1003InAdvance Electricthe Board also noted that the transfer of equipmentfrom one enterprise to another was not marked by such business formali-ties as contracts or bills of sale In this proceeding Haley&Haley andOceanway did execute bills of We, but we see no significance to this dis-tinction because we still would not characterize theWe as an arm's-length transaction Larry, as the president of Oceanway and the primarymanager of Haley&Haley, was the dominant figure in the decision tosell the trucks There is no evidence that any negotiations over puce tookplace, and the extent to which cash changed hands is unclear Ritcheytestified that some payments were made, but that on August 8 Oceanwaysimply assumed Haley&Haley's obligations when the latter could nolonger make payments on its own debts HALEY & HALEY, INC.Haley & Haley's trucks to Oceanway and operatethe latter without the burden of a union contract.The record leaves no doubt that Larry intended tooperate Oceanway asa nonunionenterprise. Larrytestified that "Oceanway wasn't supposed to behiringHaley & Haley drivers. They belonged totheUnion." According to Larry, those Haley &Haley drivers who did go to work for Oceanway"were supposed to get a withdrawal from theUnion." In addition, the Respondent's attorneystated at the hearing that some Haley & Haleydrivers went to work for Oceanway, "but not untilafter they withdrew from the Union . . . . Unlessthey withdrew from the Union, they wouldn't havebeen working for Oceanway, because Oceanway isa non-unionconcern."We find in these circumstances that Larry acti-vatedOceanway's log-haulingoperation for thepurpose ofenablingHaley & Haley to evade its re-sponsibility under the Act to honor its collective-bargaining agreementwith the Union. As we foundinAdvance Electric,supra at 1004, such a motivesupports an alter ego finding.32Because ofthe above analysis, we find that Re-spondent Oceanway is the alter ego of RespondentHaley & Haley. We also find that the Respondentsviolated Section 8(a)(5) and (1) by transferringequipment and employees from Haley & Haley toOceanway to perform log-hauling work, for thepurpose of avoiding their statutory responsibility toadhere to their collective-bargaining agreementwith the Union.33 We further find that RespondentOceanway and Respondent Haley & Haley arebound to the collective-bargaining agreement be-tween Respondent Haley & Haley and the Union,and that the Respondents violated Section 8(a)(5)and (1) by refusing to honor and apply that collec-tive-bargainingagreement.3432We are not persuaded that Haley&Haley's belated offer to bargainprecludes a finding that it acted with a proscribed motive Even if Haley& Haley had engaged in timely bargaining to impasse for concessions, itstillwould not have been privileged to create an alter ego for the pur-pose of evading its collective-bargaining agreementThe creation of analter ego is not the type of management decisionanalyzed inOtis Eleva-tor,where,for example,an employer may implement a decision to relo-cate unit work after it has bargained in good faith to impasse if the con-tract does not restrict the relocationMoreover,we note that Haley& Haleydid not engage in timely bar-gaining.It began to implement its decision on February 17 without noti-fying or bargaining with the Union,and it did not contact the Union forseveral weeks following the Union'sMarch 13 protest of the sale of thetrucks It was not until April that Haley&Haley expressed any willing-ness to bargain, when Gossard advised Letts that wage reductions werenecessaryAt that time,Haley & Haley's decision already had been sub-stantially implemented.In addition, Haley&Haley's April 28 bargainingrequest was coupled with a reminder that some trucks already had beensold and a threat that more would be sold unless concessions were forth-coming Only 9 days later Haley & Haley ceased hauling logss s See G& M Lath & Plaster Co,252 NLRB 969, 979-980 (1980).As noted above, we have found it appropriate to analyze this caseunder alter ego principles and not under the principles set forth inOtisElevator,supra, andMilwaukee Spring,supraWe emphasize again that655CONCLUSIONS OF LAW1.Respondent Haley & Haley, Inc. and Re-spondent Oceanway Transport, Inc. are employersengagedin commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. InternationalWoodworkers of America, Local3-140, AFL-CIO is a labor organization within themeaning ofSection 2(5) of the Act.3.Respondent Oceanway Transport, Inc. is, forthe purpose of this proceeding, the alter ego of Re-spondent Haley & Haley, Inc.4.All employees of Haley & Haley, Inc., and ofitsalter ego Oceanway Transport, Inc., excludingoffice clerical employees, professional employees,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.5.At alltimes material,the Union has been theexclusivecollective-bargaining representativeofthe employees in the appropriate unit within themeaning of Section 9(a) of the Act.6.By transferring equipment and employeesfrom Respondent Haley & Haley, Inc. to Respond-ent Oceanway Transport, Inc., to perform log-haul-ing work to avoid their statutory responsibility toadhere to their collective-bargaining agreementwith the Union; and by refusing to honor andapply that collective-bargaining agreement, the Re-spondents have violated Section 8(a)(5) and (1) ofthe Act.7.The unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.8.The Respondents otherwise have not violatedthe Act as alleged in the complaint.THE REMEDYHaving found that the Respondents have violat-ed Section 8(a)(5) and (1), we shall order them tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent OceanwayTransport,Inc.and the Respondent Haley &Haley,Inc. are alter egos.We have also found thatthey transferred equipment and employees fromRespondent Haley & Haley,Inc. to Respondentone factor that distinguishes this case fromOtis Elevatoris the Respond-ents' unlawful motive The Board inOtis Elevatorexpressly noted thattherewas no allegation that the employer had acted for antiunion rea-sons. 269 NLRB at 892 fn 4 In addition,as indicated above, the Su-preme Court inFirstNationalMaintenancenoted the absence of anyclaim that the employer's decision had been motivated by union animus452 U.S at 687 Similarly, inMilwaukee Spring theBoard noted the par-ties' stipulation that the employer's decision was not the result of unionanimus 268 NLRB at 601 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOceanway Transport, Inc., to perform log-haulingwork to avoid their statutory responsibility toadhere to their collective-bargaining agreement.We have also found that they refused to abide bythat collective-bargaining agreement.Having madethese findings, we shall order the Respondents tohonor the collective-bargaining agreement andapply it to their employees, and to make their em-ployees whole, with interest,35 for any losses theymay have suffered because of the Respondents' fail-ure to honor and apply the collective-bargainingagreement. In addition, we shall order the Re-spondents tomake whole their employees bymaking payments to the various trust funds estab-lished by the collective-bargaining agreement,36and by reimbursing employees for any expenses en-suing from the Respondents' unlawful failure tomake such required payments, as provided inKraftPlumbing & Heating,252 NLRB 891 fn. 1 (1980),enfd. 661 F.2d 940 (9th Cir. 1981).$'ORDERThe National Labor Relations Board orders thatRespondents Haley & Haley, Inc. and OceanwayTransport, Inc., Reedsport, Oregon, their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Transferring equipment and employees fromRespondent Haley & Haley, Inc. to RespondentOceanway Transport, Inc., to perform log-haulingwork to avoid their statutory responsibility toadhere to their collective-bargaining agreementwith InternationalWoodworkers of America,Local 3-140, AFL-CIO.(b) Refusing to honor and apply their collective-bargaining agreement with the Union describedabove. The unit is:All employees of Haley & Haley, Inc., and ofitsalter ego Oceanway Transport, Inc., ex-cluding office clerical employees, professionalemployees, guards, and supervisors as definedin the Act.(c) In any like or relatedmannerinterferingwith, restraining, or coercing employees in the ex-""SeeOgle ProtectionService,183 NLRB 682 (1970).96Because the provisions of employee benefit fund agreements arevariable and complex,the Board does not provide for interest at a fixedrate on fund payments due as part of a "make-whole" remedy.We there-fore leave to further proceedings the questionof how muchinterest theRespondents must pay into the benefit fund to satisfy our "make-whole"remedyThese additional amounts may be determined,depending on thecircumstances of each case, by reference to provisions in the documentsgoverning the fund at issue and, whenthereare no governing provisions,to evidenceof any lossdirectly attributable to the unlawfulaction, whichmight include the loss of return on investment of the portion of funds andwithheld additional administrative costs, but not collateral losses. SeeMerryweather Optical Co,240 NLRB 1213, 1216 fn 7 (1979)37 SeealsoAdvance Electric,supra at 1005ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Honor and apply the collective-bargainingagreementwith the Union described above.(b)Make whole the bargaining unit employeesand reimburse the funds established by the collec-tive-bargaining agreement,with interest, for anylosses suffered as a result of the Respondents' fail-ure to honor and apply the collective-bargainingagreement, in the manner described in the remedysection of this decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at their facility in Reedsport, Oregon,copies of the attached notice marked "Appen-dix."38 Copies of the notice, on forms provided bythe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to Respondents are customarilyposted. Reasonable steps shall be taken by the Re-spondents to ensure that the notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.s" If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTtransfer equipmentfrom Haley &Haley, Inc. to Oceanway Transport, Inc., to per-form log-hauling work to avoid our statutory re-sponsibility to adhere to our collective-bargaining HALEY & HALEY, INC.agreementwith InternationalWoodworkers ofAmerica, Local 3-140, AFL-CIO.WE WILL NOT refuse to honor and apply ourcollective-bargaining agreementwith the Union de-scribed above.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.WE WILL honor and apply our collective-bar-gaining agreementwith the Union described above.The unit consists of all employees of Haley &Haley,Inc., and itsalter ego Oceanway Trans-port, Inc., excluding office clerical employees,guards,and supervisors as defined in the Act.WE WILL, in the manner prescribed by the Na-tional LaborRelationsBoard, make whole our bar-gainingunit employees and reimburse the funds es-tablished by the collective-bargainingagreement,with interest, for any losses suffered as a result ofour failure to honor and apply our collective-bar-gaining agreement.HALEY & HALEY, INC.OCEANWAY TRANSPORT, INC.Richard V. Stratton, Esq.,for the General Counsel.Duane Vergeer, Esq.,andCharles Huber, Esq.,Portland,Oregon, for the Respondent.Rick Roll, Esq.,Tillamook,Oregon, for the ChargingParty.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNov, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held beforeme in Eugene,Oregon, on 1 October1985.The initial charge was filed on 13 June 1985 byInternationalWoodworkers of America, Local 3-140,AFL-CIO (the Union). An amended charge was filed bythe Union on 31 July 1985.Thereafter, on 31 July 1985,the RegionalDirector forRegion 19 of the National LaborRelationsBoard (theBoard)issued a complaint and noticeof hearingalleginga violation by Haley & Haley, Inc. and Oceanway Trans-port,Inc. (Respondents) of Section 8(a)(1) and (5) of theNational LaborRelationsAct (the Act).The parties were afforded a full opportunity to beheard, to call,examine and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing,briefshave been received from the GeneralCounsel, counsel for the Respondent, and counsel for theUnion.657On the entire record,' and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent Haley & Haley, Inc. is an Oregon corpo-ration with an office and place of business located in Ma-pleton,Oregon, where it is engaged in the business ofcontract log hauling. In the course and conduct of itsbusinessoperations,Haley & Haley, Inc. has providedservices valued in excess of $50,000 annually to custom-ers, including International Paper Company and Champi-on Paper Company, which enterprises were directly en-gaged in interstate commerce.On the basis of the foregoing, I find that Haley &Haley,Inc. is,and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.It is admittedthat the Union is,and has been at alltimes material,a labor organizationwithin themeaningof Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissue raisedby the pleadings is whetherHaley & Haley, Inc. and Oceanway Transport, Inc., acorporation wholly owned by Haley & Haley, have vio-lated Section 8(a)(1) and (5) of the Act by unilaterallytransferring equipment and employees outside the bar-gaining unit, and by failing and refusing to abide by theprovisions of a current collective-bargaining agreement.B. The FactsHaley & Haley, Inc. (Haley), a family corporation en-gaged in the log-hauling business,has maintained a col-lective-bargaining relationship with the Union for manyyears.The current collective-bargaining agreement ex-tends from 1 June 1983 to 1 June 1986. Haley had twoprincipal customers that accounted for approximately 97percent of its business, each customer providing nearlyhalf of Haley's business over the years. One of these cus-tomers was Champion Paper Company, which terminat-ed its operations in January or February 1985. About thesame time the other customer, International Paper Com-pany, changed its method of compensating log-haulingcontractors and announced that it intended to significant-ly reduce the fees it was willing to pay for this service.2Haley was economically unable to haul logs at the newrate.Moreover, because of the established contractualwage rate, Haley was unable to haul for "gypos," smallindependent nonunion companies, at a profit. As a result,Haley ceased hauling operations on 7 May 1985.1Errors in the transcript have been noted and corrected2 Prior to this time, the Union's contractwithInternational Paper pro-vided that log-haulingwork becontracted to union haulers, thus ensuringthat Haleywouldretain the work 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaley purchased Oceanway Transport, Inc. (Ocean-way) on 30 March 1984. In June 1984 Oceanway com-menced operations as a hauler of heavy equipment. Ithad no log-hauling permit until August 1984, and did notcommence hauling logs until about 17 February 1985,when it purchased four log-hauling trucks from Haley.The names on these trucks were changed at Haley'spremises to reflect that they were being operated byOceanway. Thereafter the trucks were driven by thesamedrivers who had previously driven them for Haley.The drivers withdrew from the Union prior to their em-ployment with Oceanway.On 13 March 1985 the Union sent the following letterto Haley:It has come to the attention of this Local Union,I.W.A. 3-140, that you have movedseveral loggingtrucks out of the bargaining unit.This is in violation of our joint working agree-ment. Any truck drivers within the bargaining unithauling for any company, or gypo, are to remain inLocal 3-140's jurisdiction.In April 1985 Jack Gossard, a labor relations consult-ant, spoke with Charles Letts, union business representa-tive, concerning Haley's economic circumstances. Gos-sard advised Letts that contractual wage reductions werenecessary. Letts indicated that discussions on this subjectwould be fruitless until the International Paper negotia-tions,which were then being conducted, had been final-ized.Larry Haley, vice president of Haley & Haley, Inc.,sent a letter to the Union, dated 28 April 1985, as fol-lows:We want to confirm and repeat recent requests toyou from Jack Gossard and myself, for further dis-cussions on how Haley & Haley can continue inbusiness and compete for I-P's trucking business.If what we hear indirectly from I-P is true, thenwe are going to have to have substantial changes inorder to compete for the I-P hauling. As I told youthe last time I saw you, Haley & Haley cannotcome close to competing for the hauling for othercompanies anywhere in this area.Unless something happens soon, we will beforced to sell off more of our trucks or even consid-er going out of business.We will appreciate hearing from you as soon aspossible.Thereafter, apparently being advised during a phoneconversation between Gossard and Letts that the requestfor a meetingshould be sent to the Union's regionalcouncil, Haley sent the following letter to the counsel on6 May 1985:We are attaching a copy of a letter sent to IWALocal 3-140. We have been advised that our requestfor a meeting should be addressed to the RegionalCouncil.We are requesting a meeting to discuss Haley &Haley's competitive position now that ChampionInternationalatMapleton is closed and we believethatinternationalPaper at Gardinerisputting itslog truckingup for competitive bidding tononuniontruckers who are paying their drivers $7.00 an hourwith few if any fringes.We will expect to hear from you soon.On 18 May 1985, Larry Haley advised Union Repre-sentativeLetts that Haley had beengiven adeadline byInternational Paper and would have to advise that Com-pany by 21 May 1985 whether it would provide haulingat the newly established rate, which was significantlylower than the then-prevailing contract rate. Haley toldLetts that the contract wage and benefit package wouldneedto be reduced, and proposed a $10.50-an-hour pack-age. Letts said he would get back to him over the week-end after holding a unionmeeting amongthe drivers forthe purpose of voting on Haley's proposal. The unionmeeting washeld, apparently on 18 May 1985, and thedrivers refused to accept the package offered by Haley.A meeting between the parties was held on 21 May1985. The Union was advised that Haley, in order to sur-vive,was goingto need a reduced wage and fringe bene-fitpackage of around $10.50 an hour due to the newrates thatInternationalPaper was willing to pay forhauling.Letts, according to Gossard, stated that he hadbeen negotiatingwithInternationalPaper and knewwhat it would take to make Haley competitive. Letts'positionwas that the Union remained either unable orunwilling togrant any wage concessions.On 22 May 1985 Letts wrote the Company the follow-ing letter:Ithas come to the attention of Local 3-140 thatHaley & Haley Trucking has transferredloggingtrucks to a company under the name of Ocean Way[sic] of Mapleton, Oregon. We strongly believe thisisa move to circumvent our joint working agree-ment and deprive the I.W.A. crew of wages andbenefits due under the agreement.I.W.A. Local 3-140 requestsameeting on thisissue.We suggest the date of May 28, 1985 at 4:00pm at the I.W.A. Hall at 364 N. 4th Street in Reed-sport, Oregon.Please advise as to your availability of time andplace.A meeting was held on 28 May. Larry Haley pressedthe Union for a response to its wage concession propos-al, and advised that Haley was in danger of going out ofbusiness.Gossard testified that he gave the Union abreakdown on the hourly costs of what it would take tooperate profitably, and the Union was told there was noway Haley could continuein businessunder the currentcontract labor costs. Loren Haley, Respondent's presi-dent, said the Company was absolutely firm on its pro-posal.During the course of the meeting the Union's at-torney asked for certain specific information,includingthe names of the stockholders of Haley and Oceanway;how many trucks Haley retained; how many trucksOceanway operated; and Haley's projected costs. Haley'srepresentatives answered these questions, and there is no HALEY & HALEY, INC.contention that Haley refused to divulge whatever infor-mation the Union requested about either corporation.Letts said he was aware of much of the information, andrecognized that Haley was probably in a loss position.The Union made no request for Haley's books andrecords to verify its economic position.During the meeting, Letts stated that Haley's proposedwage package was not sufficient. However, he made nocounteroffer or indicated that the Union would be recep-tive to another offer. The Union's attorney said theUnion wouldnot discussthe problem further until thosetrucks that had been sold to Oceanway were transferredback to Haley. At the end of the meeting a written re-quest for information was handed the Company. Thethree-page request is extensive, listing some 20 separateitems of information, some of which call for detailed re-ports on the operation of each log truck. The informa-tion was to be produced by 10 June 1985.Larry Haley testified that there was not a total shut-down on 7 May 1985, the day Haley ceased its haulingoperations.Rather, the Company parked the truckswhile attempting to find hauling jobs at a rate that wouldenable it to pay the contractual wage rate to the drivers.Four trucks were kept until 8 August 1985 when Haleyconcluded that there would be no concessions from theUnion.Loren and Larry Haley met with Letts on 30 May1985. The Union was unwilling to grant any wage con-cessions and made no counterproposals. Rather, Lettssaid he had no authority to grant any wage concessions.Letts said, according to Larry Haley, that the informa-tion requested at the earlier meeting did not need to befurnished until a subsequent meeting attended by anotherunion representative,Hubble, could be held. LorenHaley testified that he advised Letts that it would prob-ably take about 2 weeks to put the information together,and Letts, according to Loren Haley, said not to worryabout it Letts testified that he did not remember anyonementioning the request for information at the 30 Maymeeting, but acknowledges that the Union was in nohurry for the information, and would have utilized it forbargaining purposes until such time as Union Representa-tive Hubble was available to negotiate. The meeting withHubble, however, was never held.Another meeting occurred on 11 June. No progresswas made, as the parties continued to maintain theirprior positions.C. Analysis and ConclusionsOceanway is wholly owned by Haley and there is nodispute that the Haley family owns and controls bothcorporations. Clearly, if Haley has violated the Act as al-leged, by unlawfully transferring unit work to Ocean-way, both corporations would be jointly liable for par-ticipatingin such unlawful activity.It isclear that 97 percent of Haley's business has beenwith only two customers, each of which did about anequal amount of business with Haley. One of these cus-tomers, Champion Paper Company, totally discontinueditsbusinessoperations.The other, International PaperCompany, which was having severe financial difficultiesand had beennegotiatingwith the Union for concessions,659had sharply curtailed its operations. This further reducedHaley's log-hauling work and resulted in a substantialnumber of idle vehicles and employees. Moreover, Inter-national Paper advised Haley that as of 21 May 1985, itwould sharply reduce the hourly fees it would pay forlog haulingand would contract out the work to thelowest bidders. Further, the recordindicatesthat prior to21May there was not much hauling work contracted outby International Paper, and that Haley obtained what-everwork was available and economically feasibleduring this period.There is no dispute as to the economic hardship on thebusiness operations of Haley due to the foregoing cir-cumstances.ThatHaley needed midterm concessionsfrom the Union is beyond dispute, and no evidence waspresented that itswage and benefit proposal to theUnion, although substantially less than the then-currentcontract rate, was unrealistic, advanced in bad faith, orwas designed to ensure that it would be unacceptable tothe Union. Indeed,it issignificant that although unionrepresentativeswere clearly and repeatedly advised ofHaley's financial condition, no request was made to seethe books or records of that corporation to verifyHaley's representations in this regard.The parties engaged in substantial negotiations duringwhich Haley, which had been given a deadline by Inter-nationalPaper, desperately attempted to negotiate re-duced contract wage rate, which would enable it to con-tinue hauling logs for that customer. The Union, howev-er,although it did not refuse to discuss the matter,simply had no authority to modify the contractual wageand fringe benefit terms.Counsel for the General Counsel and the Union main-tain that no impasse in negotiations could have beenreached since certain unit work was transferred toOceanway in February, prior to anynegotiations and,moreover, because Haley failed to provide certain re-quested information. I do not agree. I find, as crediblytestified to by Gossard, that Haley's representatives an-swered all questions asked regarding Haley's financial sit-uation and its relationship with Oceanway. Nor does therecord show that Haley's officers or representatives at-tempted to establish a disguised corporation to evadeHaley'sbargainingobligation.Indeed, the name ofOceanway Transport, Inc. was placed on many formerHaley trucks at Haley's premises, and the same driverswere employed by Oceanway to drive them.BusinessAgent Letts' testimony that he was unaware of the rela-tionshipbetween the two entities is not persuasive.Moreover, I credit the Respondent's witnesses who testi-fied that Letts told them the information need not beprovided until a later event, namely, negotiations withBusinessRepresentativeHubble,which negotiationsnever took place. And, even if Letts had been given theinformation, the Union would admittedly not have beenin a position to agree to contract modifications.Oceanway, being operated as a nonunion entity, couldsimply obtain work at the prevailing "gypo" rate for loghauling, and Haley, under the current contractual wageand benefit constraints, could not. There is no showingthat there would have been any additional work for 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHaley drivers subsequentto thetime Haley commencedsellingitstrucks to Oceanway, other than the workHaley actually performed. Therefore, the work per-formed by Oceanway was not work that Haley's em-ployees would otherwise have performed. Under thesecircumstances, it has not been shown that unit work wasunlawfully transferred outside the bargaining unit, as al-leged.On the basis of the foregoing, I find that Haley en-gaged in good-faithnegotiations for contract conces-sions,and that an impasse was reached.Further, underthe precedent established inMilwaukee Spring Division,268 NLRB 601 (1984), I find that Haley did not violatetheAct as alleged by causing Oceanway, its whollyowned entity, to engage in log hauling.Indeed, suchwork under the prevailing contract rates would not havebeen performed by Haley. Moreover, Haley did not vio-late the Act, as alleged, by failing to furnish requestedinformation, as the information had either been furnishedto the Union or, under the circumstances, would haveserved no useful purpose.CONCLUSIONS OF LAW1.Haley&Haley, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.Haley & Haley, Inc. has not engaged in conductviolativeof the Actas alleged.On these findings of fact and conclusions of law andon the entire record in this case,I issue the followingrecommendedsORDERIt is recommended that the complaint be dismissed inits entirety.s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,and findings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.